Citation Nr: 1101824	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  07-27 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a low back 
disorder.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Pflugner




INTRODUCTION

The Veteran served on active duty from January 1948 to February 
1968. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. 
§ 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

The issue of entitlement to service connection for a low back 
disorder is remanded to the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  In July 2001, the RO denied the Veteran's initial claim of 
entitlement to service connection for a low back disorder.  
Although provided notice of this decision, the Veteran did not 
perfect an appeal thereof.

2.  Evidence received since the July 2001 decision is new and 
material, as it raises a reasonable possibility of substantiating 
the claim of service connection for a low back disorder.


CONCLUSION OF LAW

New and material evidence has been submitted since the July 2001 
rating decision, and the Veteran's claim for service connection 
for a low back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has 
certain statutory and regulatory duties to notify and assist 
veterans.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied in the present case, the Board is not 
precluded from adjudicating the claim of whether new and material 
evidence has been submitted to reopen the Veteran's claim of 
entitlement to service connection for a low back disorder because 
the claim is reopened.  As such, this decision poses no risk of 
prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Historically, the Veteran served on active duty from January 1948 
to February 1968.  In May 2000, the Veteran submitted a claim of 
entitlement to service connection for a low back disorder, which 
was denied in July 2001.  In August 2001, the Veteran was issued 
notice of the rating decision and notice of his appellate rights; 
the Veteran did not perfect an appeal thereafter.  In March 2006, 
the Veteran submitted a claim to reopen the issue of entitlement 
to service connection for a low back disorder, which was denied 
in August 2006.  After the Veteran perfected an appeal, the Board 
remanded the claim in April 2009 in order to afford him a 
requested Board hearing; a request that the Veteran ultimately 
withdrew.  In September 2009, the Board remanded the claim in 
order for the RO to re-adjudicate the claim using the amended 
version of the applicable regulations.  The claim has been 
remitted to the Board for further appellate review. 

The RO denied the Veteran's initial service connection claim for 
a low back disorder in July 2001.  Evidence in the claims file at 
the time of the July 2001 rating decision included the Veteran's 
service treatment records, dating from January 1948 to February 
1968; treatment records from Altus Air Force Base, dated from 
March 1975 to January 1998; and a letter from J.H.L., M.D., dated 
on May 4, 2000.

A review of the Veteran's service treatment records demonstrated 
that he complained of a low back strain in September 1961.  The 
Veteran reported awaking up with symptoms and that the symptoms 
persisted for 3 days before he sought treatment.  He also 
reported that his symptoms were worse when "straightening," 
right greater than left.  The diagnosis was right lumbar 
paravertebral muscle spasm.  He was prescribed heat treatment, 
flat rest, and exercise.  During a subsequent annual physical 
examination, dated in August 1962, the examiner noted that the 
Veteran experienced a low back strain in September 1961 that 
"responded to conservative treatment."  

The treatment reports from Altus Air Force Base demonstrated that 
the Veteran reported a 2-year history of chronic low back pain 
that was originally diagnosed as "nerves."  Between March 14 
and April 3, 1975, the Veteran was treated 14 times for 
complaints of low back symptoms; however, no specific diagnosis 
was provided and no etiological opinion was rendered.

In the May 2000 letter, Dr. J.H.L. noted that the Veteran was 
treated during his active duty service for "lower back pain."  
The doctor further noted that the Veteran was "still" being 
treated for "lower back pain."  Based on these records, the 
doctor opined that the Veteran's lower back pain "could possibly 
be as a result of problems [that] started while [he was] on 
active duty."

In July 2001, the RO denied the Veteran's service connection 
claim because the service treatment records showed "no findings 
regarding the claimed disability."  Further, the RO determined 
that the evidence of record did not demonstrate that the 
Veteran's claimed low back disorder was incurred in or aggravated 
by his military service.  Although receiving notice thereof, the 
Veteran did not perfect an appeal.  See 38 C.F.R. § 20.302(b) 
(2010).  Accordingly, the July 2001 rating decision is final 
based on the evidence then of record.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103 (2010).  

Although a decision is final, a claim will be reopened if new and 
material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  New and material evidence can be neither cumulative, 
nor redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
"New" evidence means existing evidence not previously submitted 
to VA.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an un-established fact necessary to substantiate the 
claim.  See 38 C.F.R. 
§ 3.156(a).  The determination of whether newly submitted 
evidence raises a reasonable possibility of substantiating the 
claim should be considered a component of the question of what is 
new and material evidence, rather than a separate determination 
to be made after VA has found that evidence is new and material.  
See Shade v. Shinseki, 2010 WL 4300776 at 7 (Ct. Vet. App. Nov. 
2, 2010).   

If a claim is reopened, it will be reviewed on a de novo basis.  
38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  As the 
July 2001 rating decision is the last final disallowance, the 
Board must review all of the evidence submitted since then to 
determine whether the Veteran's claim for service connection 
should be reopened and re-adjudicated on a de novo basis.  Evans, 
9 Vet. App. at 282-83.  

To reopen his claim, the Veteran re-submitted his relevant 
service treatment records; the treatment reports from Altus Air 
Force Base; and Dr. J.H.L.'s May 2000 letter.  While this 
evidence is "material," the Board finds that this evidence is 
not "new" as it was previously submitted to VA for 
consideration.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

In January 2010, the Veteran submitted a statement wherein he 
indicated that he had not further medical evidence to submit in 
support of his claim.  The Veteran then asserted that he 
experienced symptoms of a back disorder, including pain, "every 
day" since his active service discharge.

The Board finds that the Veteran's statement is both new and 
material evidence sufficient to reopen his claim of entitlement 
to service connection for a low back disorder.  Id.  His 
statement is new because it was not previously submitted to VA 
for consideration.  Further, his statement is material because it 
relates to an un-established fact necessary to substantiate the 
claim.  Specifically, the Veteran's claim was denied in July 
2001, in part, because the RO determined that the Veteran's 
service treatment records did not demonstrate a chronic low back 
disorder during his active service.  Generally, when the fact of 
chronicity inservice is not adequately supported, then a showing 
of continuity after service separation or discharge is required 
to support the claim.  38 C.F.R. § 3.303(b) (2010).  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  Id.  At the time of the July 
2001 rating decision, the Veteran had not asserted that he 
experienced symptoms of a low back disorder since his active 
service discharge.  The Board finds that the Veteran's January 
2010 statement is competent evidence as to the ongoing presence 
of observable symptoms, such low back pain.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Moreover, in 
determining whether evidence is new and material, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Accordingly, for purposes of reopening the 
Veteran's claim, his January 2010 lay statement serves as 
competent and credible evidence as to experiencing a continuity 
of low back symptoms after his active duty service.  Justus, 3 
Vet. App. at 513; Buchanan, 451 F.3d at 1337.  Consequently, the 
Veteran has submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for a low 
back disorder.  In determining that the evidence submitted since 
the July 2001 rating decision was both new and material, the 
Board took cognizance of whether the evidence could, if the claim 
was reopened, reasonably result in the substantiation of the 
claim with VA's assistance.  Shade, 2010 WL 4300776 at 7.  


ORDER

New and material evidence having been submitted, the appeal to 
reopen the Veteran's claim of entitlement to service connection 
for a low back disorder is reopened.



REMAND

In disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) there is insufficient competent 
medical evidence on file for VA to make a decision on the claim. 
38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(i) (2009); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The third prong, which requires that the 
evidence of record "indicates" that the claimed disability or 
symptoms "may be" associated with the established event, is a 
low threshold.  McLendon, 20 Vet. App. at 83.

As determined above, the Veteran's January 2010 statement is 
competent evidence regarding persistent or recurrent symptoms of 
a low back disorder since his active service discharge.  
Buchanan, 451 F.3d at 1337.  The Veteran's service treatment 
records demonstrated complaints of and treatment for a low back 
strain and/or right lumbar paravertebral muscle spasm.  The Board 
finds that there is an indication that the Veteran's current low 
back symptoms may be related to his active duty service, but that 
there is insufficient competent evidence to make a determination 
on the claim.  McLendon, 20 Vet. App. at 83.  As such, the Board 
finds that a remand is warranted in order to afford the Veteran a 
VA examination.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a VA 
examination to determine the presence of a 
low back disorder and, if any present, the 
severity and etiology thereof.  All pertinent 
symptomatology and findings must be reported 
in detail.  All indicated tests and studies 
must be performed.  The claims folder must be 
made available to the examiner for review in 
conjunction with the examination.  After 
examining the Veteran, reviewing his service 
and post-service treatment records, and with 
consideration of his statements, the examiner 
must provide an opinion as to whether any low 
back disorder found is related to his active 
duty service or any event therein.  The 
opinion must be accompanied by a thorough 
rationale.  If the examiner cannot render a 
requested opinion without resorting to 
speculation, the examiner must provide the 
reasoning for that determination.  The report 
prepared must be typed.

2.  The RO must notify the Veteran that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In 
the event that the Veteran does not report 
for the scheduled examination, documentation 
must be obtained and associated with the 
Veteran's claims file that shows that notice 
scheduling the examination was sent to the 
Veteran's last known address.  Documentation 
must also be obtained and associated with the 
Veteran's claims file that indicates whether 
any notice that was sent was received or 
returned as undeliverable.

3.  Once the above actions have been 
completed, the RO must re-adjudicate the 
Veteran's claim on appeal, taking into 
consideration any newly acquired evidence.  
If any benefit remains denied, a Supplemental 
Statement of the Case must be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the appeal 
must be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives further 
notice; however, the Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


